DETAILED ACTION

This Office action for U.S. Patent Application No. 16/831,943 is responsive to communicaitons filed 12 January 2021, in reply to the Non-Final Rejection of 30 December 2020.
Claims 1–20 are pending.
In the prior Office action, claims 1 and 3–6 were rejected for obviousness-type double patenting against claims in U.S. Patent No. 10,645,381 B2.  Claims 8–10 and 17–19 were rejected under 35 U.S.C. § 103 as obvious over U. Joshi, D. Mukherjee, J. Han, Y. Chen, S. Parker, H. Su, A. Chang, Y. Xu, Y. Wang, J. Bankoski, C. Wang, & E. Keyder, “Novel inter and intra prediction tools under consideration for the emerging AV1 video codec”, 10396 Proc. SPIE F1–F13 (19 September 2017) (“Joshi”) in view of U.S. Patent No. 9,544,597 B1 (“Han”).  Claims 11–13 and 20 were rejected under 35 U.S.C. § 103 as obvious over Joshi in view of Han and in view of U.S. Patent Application Publication No. 2013/0101036 A1 (“Zhou”).  Claims 14–16 were rejected under 35 U.S.C. § 103 as obvious over Joshi, Han, Zhou, and U.S. Patent Application Publication No. 2011/0293001 A1 (“Lim”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,645,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see p. 8, filed 12 January 2021, with respect to claims 1 and 3–6 have been fully considered and are persuasive.  The rejections of claims 1 and 3–6 have been withdrawn.

Applicant's arguments filed with respect to claims 8–10 and 17–19 have been fully considered but they are not persuasive.
Applicant first attempts to disqualify “Joshi” as prior art because it lists the two inventors of the current invention as authors and hence allegedly was not disclosed “by the inventor or a joint inventor”.  However, Office policy and examiner guidance disagrees with Applicant’s interpretation of 35 U.S.C. § 102(b)(1).  Joshi lists the further authors J. Han, Y. Chen, S. Parker, H. Su, A. Chang, Y. Xu, Y. Wang, J. Bankoski, C. Wang, and E. Keyder.  There is no evidence in the record explaining the involvement of these non-inventors in the Joshi paper.  M.P.E.P. § 2153.01(a),
If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).

Applicant may overcome the reliance on Joshi by filing an appropriate affidavit or declaration under 37 C.F.R. § 1.130.  M.P.E.P. §§ 2153.01(a), 717.
Applicant next attempts to disqualify “Han” as prior art because it was commonly owned with the present application as of its effective filing date.  However, Han was published on 10 January 2017, more than one year before the effective filing date of 30 April 2018 of the present application.  As such, Han qualifies as prior art under 35 U.S.C. § 102(a)(1) and the statement of common ownership invoking 35 U.S.C. § 102(b)(2)(C) (M.P.E.P. § 712.02(a)(I)(B)) is inapplicable.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 8–10 and 17–19 are rejected under 35 U.S.C. § 103 as being obvious over U. Joshi, D. Mukherjee, J. Han, Y. Chen, S. Parker, H. Su, A. Chang, Y. Xu, Y. Wang, J. Bankoski, C. Wang, & E. Keyder, “Novel inter and intra prediction tools under consideration for the emerging AV1 video codec”, 10396 Proc. SPIE F1–F13 (19 September 2017) (“Joshi”) in view of U.S. Patent No. 9,544,597 B1 (“Han”) for the reasons given in the 30 December 2020 Non-Final Rejection, restated and incorporated by reference.
Claims 11–13 and 20 are rejected under 35 U.S.C. § 103 as obvious over Joshi in view of Han and in view of U.S. Patent Application Publication No. 2013/0101036 A1 (“Zhou”) for the reasons given in the 30 December 2020 Non-Final Rejection, restated and incorporated by reference.
Claims 14–16 are rejected under 35 U.S.C. § 103 as obvious in view of Joshi in view of Han, Zhou, and U.S. Patent Application Publication No. 2011/0293001 A1 (“Lim”) for the reasons given in the 30 December 2020 Non-Final Rejection, restated and incorporated by reference.

Allowable Subject Matter
Claims 1–7 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487